Case 18-24640-RBR Doc1 Filed 11/26/18 Page 1 of 30

Fill in this information to identify your case:

United States Bankruptcy Court for the:

Southern District Of Florida

Case number (if known):

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

Chapter you are filing under:

Xi Chapter 7

QO) Chapter 11

QC) Chapter 12 a

QO) Chapter 13 L) Check if this is an

amended filing

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 17 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debfor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

En Identify Yourself

1.

Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

All other names you
have used in the fast 8
years

Include your married or
maiden names.

Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
Identification number
(ITIN)

Official Form 101

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
Elisabeth

First name First name

Middle name Middle name

Despinosse

Last name Last name

Suffix (Sr., Jr., Hl, HD Suffix (Sr, Jr., 1, HD

First name First name

Middle name Middle name aa

 

 

 

 

 

 

 

 

 

Last name Last name

First name First name
Middle name Middle name
Last name Last name

Xxx ~ xx — 4 8 5 3 XXX — XX —
OR OR

9 xx - xx - 9 xx ~ xx -

Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1

Case 18-24640-RBR Doc1 Filed 11/26/18 Page 2 of 30

First Name Middle Name

4. Any business names

5.

6.

and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Where you live

Why you are choosing
this district to file for
bankruptcy

Official Form 101

Elisabeth Despinosse

Last Name

About Debtor 1:

| have not used any business names or EINs.

Case number (if known)

 

Business name

 

Business name

EIN

EIN

701 Azalea Court

 

 

 

 

Number Street

Plantation FL 33317
City State ZIP Code
BROWARD

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

(X) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CL) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

L) | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

L) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2
Debtor 1

Case 18-24640-RBR Doc1 Filed 11/26/18 Page 3 of 30

Elisabeth Despinosse

Case number (if known)

 

First Name

Middle Name

 

Last Name

Ee Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7

CL) Chapter 11
L) Chapter 12
L) Chapter 13

Xd] | will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

L) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

No
Q) Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM/ DD/YYYY
No
L) Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/ YYYY
KINo. Go toline 12.
C) Yes. Has your landlord obtained an eviction judgment against you?

L) No. Go to line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 18-24640-RBR Doc1 Filed 11/26/18 Page 4 of 30

Elisabeth Despinosse Case number (if known)

First Name Middle Name

 

Last Name

Ss Report About Any Businesses You Own as a Sole Proprietor

12

 

. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smal!

business debtor, see
11 U.S.C. § 101(51D).

No. Go to Part 4.

L) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box fo describe your business:

CL) Health Care Business (as defined in 11 U.S.C. § 101(27A))
L) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

LC] Commodity Broker (as defined in 11 U.S.C. § 101(6))

LC) None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

No. | am not filing under Chapter 11.

CJ No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

QC) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

| Part 4: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14

 

. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

X) No
L) Yes. What is the hazard?

 

 

 

\f immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 18-24640-RBR Doc1 Filed 11/26/18 Page 5 of 30

Debtor 1 Elisabeth Despinosse

First Name Middle Name

Last Name

Case numbet (if known)

 

a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

X) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

QO) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

L) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do So, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) | am not required to receive a briefing about
credit counseling because of:

CJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
Case 18-24640-RBR Doc1 Filed 11/26/18 Page 6 of 30

Debtor 1

Elisabeth Despinosse

Case number (if known)

 

First Name

Middle Name

 

Last Name

Eo Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L) No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

L] No. Go to line 16c.
L] Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

C) No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and No
administrative expenses
are paid that funds will be UO Yes
available for distribution
to unsecured creditors?
18. How many creditors do Q& 1-49 C1 1,000-5,000 C1 25,001-50,000
you estimate that you CL) 50-99 L) 5,001-10,000 CL) 50,001-100,000
owe? QO) 100-199 C1 10,001-25,000 QO) More than 100,000
LI 200-999
19. How much do you & $0-$50,000 LJ $1,000,001-$10 mitlion LJ $500,000,001-$1 billion

estimate your assets to
be worth?

CQ) $50,001-$100,000
L) $100,001-$500,000
CQ) $500,001-$1 million

QO) $0-$50,000

L) $50,001-$100,000
CQ) $100,001-$500,000
X) $500,001-$1 million

20. How much do you
estimate your liabilities
to be?

CO) $10,000,001-$50 million
C) $50,000,001-$100 million
OQ $100,000,001-$500 million

CI $1,000,001-$10 million
 $10,000,001-$50 million
CQ $50,000,001-$100 million
CI $100,000,001-$500 million

C1 $1,000,000,001-$10 billion
OQ) $10,000,000,001-$50 billion
OC) More than $50 billion

CI] $500,000,001-$1 billion

( $1,000,000,001-$10 billion
(J $10,000,000,001-$50 billion
L) More than $50 billion

 

Part 7:

Sign Below

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b)

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can resulf-in fines up to $250,000, or imprisonment for up to 20 years, or both.

Executed on ff “h le /20 { oe
M / DD /IYYYY

Voluntary Petition for individuals Filing for Bankruptcy

   
 

x

Signature of Debtor 2

 

Executed on
MM / DD /YYYY

page 6
Case 18-24640-RBR Doc1 Filed 11/26/18 Page 7 of 30

Debtor 1 Elisabeth Despinosse

Case number (if known)

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LI No

X) Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

UO No
X] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
L) No

Yes. Name of Person erry Gardner
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119)

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me_to lose my rights or property if | do not properly handle the case.

  

 

 

 
   

 

 

 

 

x
Signature of @ebtor Signature of Debtor 2
Date 2 S Date
MM/DD /YYYY MM/ OD /YYYY
Contact phone (561) 401-6997 Contact phone
Cell phone Cell phone
Email address _ Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 18-24640-RBR Doc1 Filed 11/26/18 Page 8 of 30

Fill in this information to identify your case:

 

 

 

Debtor1 Elisabeth Despinosse
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Southern District of Florida

 

Case number C) Check if this is an
{if known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Gata Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B..ccecccssccsscsssssssssssssccsssssecessssssssssisesessesecessravesssisesssisisessriesesssvecsesasies $520,970.89 __
1b. Copy line 62, Total personal property, from Schedule A/B ou... ccc cnet ee tenner etenteterteneseeeeseitieeeeteniereteetiieeesene $0.00

 

ic. Copy line 63, Total of all property on Schedule A/B

| Part 2: | Summarize Your Liabilities

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $520,970.89

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

 

 

 

 

0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F «0... eect eter reteee $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F...... cece eteeeeees + $0.00
Your total liabilities $ 520,970.89
Es Summarize Your Income and Expenses

4. Schedule f: Your income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule |... ccceeceeeeeeneeeeeneeeenee tenes ceveeeesseneesnaeesnitessntrenteeenseee $0.00
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22, Column A, of Schedule Joo... ec cecccccccccccnececneeeecneeseneeenneeeeseeeenteseeieeeiseceesees $0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
Case 18-24640-RBR Doc1 Filed 11/26/18 Page 9 of 30

Debtor 1 Elisabeth Despinosse Case number (if known}

 

 

First Name Middle Name Last Name

RY answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
QC) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
x) Yes

7. What kind of debt do you have?

Kd Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $0.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.
pp g (Copy ) 30.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) 0.00
gu.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) 50.00
9d. Student loans. (Copy line 6f.)
30.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) 30.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $0.00
9g. Total. Add lines 9a through 9f. 30.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 10 of 30

Fill in this information to identify your case and this filing:

Debtor 1 Elisabeth Despinosse

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Florida

 

Case number

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

| Part 4: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LY No. Go to Part 2.
&) Yes. Where is the property?

i 2
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

4) Single-family home the amount of any secured claims on Schedule D:
Credit i .
1.1. 701 Azalea Court _ Q Duplex or multi-unit building reditors Who Have Claims Secured by Property.
Street address, if available, or other description . ;
L) Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
Q) Land $376,840.00 $520,970.89
. L) Investment property
Plantation FL 33317 CO) Timeshare Describe the nature of your ownership
City State ZIP Code OQ interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one. . .
Xu Fee Simple Ownership
Broward Debtor 1 only
County L) Debtor 2 only

QO) Debtor 1 and Debtor 2 only C) Check if this is community property
see instructions

L) At least one of the debtors and another ( instruc )

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

 

Q) Single-family home the amount of any secured claims on Schedule D:
Credii fail b .
4.2. _ QO Duplex or multi-unit building reditors Who Have Claims Secured by Property.
Street address, if available, or other description . .
L) Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
QC) Land $ $
L) Investment property
. Describe the nature of your ownership
City State ZIP Code U) Timeshare interest (such as fee simple, tenancy by
L) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
L) Debtor 1 only
County C) Debtor 2 only
CL) Debtor 1 and Debtor 2 only CL] Check if this is community property
L) At teast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
 

 

 

 

 

 

 

 

 

pebiort Elisabeth «CASE 18-24B40; RRR Doci1 Filed 11/2@/48_ Page 11 of 30
First Name Middle Name Las! Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
QO Single-family home the amount of any secured claims on Schedule D:
1.3. a Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q Duplex or multi-unit building
QO condominium or cooperative Current value of the Current value of the
() Manufactured or mobile home entire property? portion you own?
CY Land 5. 5
CY investment property
City Slate ZIP Code (0 Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
Q) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C) Debtor 1 only
County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .............cccccceee ences nen ee eee ener een eee re eee enet nen een teeneeneeeneeaeneeeeenee >

Ey Describe Your Vehicles

C) Debtor 2 only
CY Debtor 1 and Debtor 2 only
C} At least one of the debtors and another

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$520,970.89

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
QO) Yes

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.
CY Debtor 1 only

C} Debtor 2 only

C) Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

page 2

 
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 12 of 30

 

 

Debtor 1 Elisabeth Despinosse Case number (if known)
First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
Op ptor 1 ont the amount of any secured claims on Schedule D:
Model: edtor | only Creditors Who Have Claims Secured by Property.
y LY Debtor 2 only
ear:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

L) Debtor 1 and Debtor 2 only
L} At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

QO) Debtor 2 only

L] Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

L) Check if this is community property (see
instructions)

Current value of the Current value of the

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, persona) watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
QO) Yes

4.14, Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

Who has an interest in the property? Check one.

Q) Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LJ Debtor 1 only

LJ Debtor 2 only

LY Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

L) Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Properly.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

 

 

 

Official Form 106A/B Schedule A/B: Property page 3
. Case 18- 24640- RBR Doci1 Filed 11/26/18 Page 13 of 30
Debtor 1 Elisabeth Despinosse Case number (if known)

First Name Middle Name Lasi Name

RE ve scrine Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

No
C) Yes. Describe......... $

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

No
(J Yes. Describe.........: 3

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
&) No

CJ Yes. Describe.......... $

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

No
U) Yes. Describe..........

10. Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment
X) No
C] Yes. Describe.......... 3

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No
C) Yes. Describe.......... $

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

X] No
CY Yes. Describe.......... $

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No
CY Yes. Describe.......... $

—
te

. Any other personal and household items you did not already list, including any health aids you did not list

&) No

CY Yes. Give specific
information..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 0.00
for Part 3. Write that number Here oo. ccc cscs cssseesseessecsuseeessessanecsssscesssseesssstsnsasnessvessiseceesessseestnessnessnsetiiesersensiestiessriteenaeees >

Official Form 106A/B Schedule A/B: Property page 4

 
Debtor 1 Elisabeth

First Name Middle Name Last Name

Ey Describe Your Financial Assets

Case 18- 24640- RBR Doc1 Filed 11/26/18 Page | 14 of 30

espinosse

Case number {if known)

 

Do you own or have any legal or equitable interest in any of the following?

16.Cash

Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X) No
CD Yes enc cccccceceesseeecevesessssssvstessesavecevenvasevensssesecasansesssssosssssvavasunuussensisssssisissssssesannnsnsssretssessessesermmmeees CASH. cecececcccscccceeccseee $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit: shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
X) No
OD Yes. Institution name:
17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: S$
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
OD Yes. Institution or issuer name:
$
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
XX) No Name of entity: % of ownership:
Q) Yes. Give specific % $
information about
them. oo. % $
% $

 

Official Form 106A/B

Schedule A/B:

Property

page 5

 
Case 18-24640-RBR Doc1 Filed 11/26/18 Page 15 of 30

Debtor 1 Elisabeth espinosse Case number (if known}
First Name Middle Name Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XM No
L] Yes. Give specific |ssuer name:
information about
thEM, 0... 5
$
$
21. Retirement or pension accounts
Examples. Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
L) Yes. List each
account separately.. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with tandlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
No
7 Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposil on rental unit: $
Prepaid rent: $
Telephone: $
Water: g
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
X No
i 5 Issuer name and description:
$
$
3

 

Official Form 106A/B Schedule A/B: Property page 6
Case 18-24640- RBR Doc1 Filed 11/26/18 Page 16 of 30 |
espinosse

Debtor 1 Elisabeth Case number (if known)

First Name Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1}, S29A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

XX) No

C) Yes. Give specific
information about them... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

XX) No

QC) Yes. Give specific
information about them. .. $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

C) Yes. Give specific
information about them. .. $

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No

C) Yes. Give specific information
about them, including whether
you already filed the returns Stale: $
and the tax years. 0...

Federal: $

Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

XI No

C) Yes. Give specific information. .............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
&) No
C) Yes. Give specific information. ...............
$

Official Form 106A/B Schedule A/B: Property page 7
; Case 18-24640-RBR Doc1 Filed 11/26/18 Page 17 of 30
Debtor 1 Elisabeth espinosse Case number {if known)

First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

X) No

CJ Yes. Name the insurance company

' ve Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

&) No

C) Yes. Give specific information. ............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

X) No

Q) Yes. Describe each Claim. ....cccccccccen

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

No
CJ Yes. Describe each claim. cece

35. Any financial assets you did not already list

X) No

L) Yes. Give specific information............

 

36. Add the dollar vaiue of all of your entries from Part 4, including any entries for pages you have attached
for Part 4, Write that number Here oo cccccccescsssssssssssseseececsssssesssssseesssssssesssssssesesanaynnvavitittpissimminiesssssssssnasessssissnnuuntineneeeseseeee > 30.00

 

 

 

Cr Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
X] No. Go to Part 6.
LI Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

XM No
U Yes. Describe.......

3
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
X] No
UO) Yes. Describe........ $

Official Form 106A/B Schedule A/B: Property page 8
Case 18-24640-RBR Doc1 Filed 11/26/18 Page 18 of 30

 

 

Debtor 1 Elisabeth espinosse Case number (if known}
First Name Middte Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

YW) No
C) Yes. Describe........

 

 

 

 

 

 

 

 

 

 

$
41. Inventory
No
OQ) Yes. Describe........ $
42. Interests in partnerships or joint ventures
XK) No
Q) Yes. Describe...... Name of entity: % of ownership:
%
%
%
43. Customer lists, mailing lists, or other compilations
M1 No
CY Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
No
Q) Yes. Describe.........
3
44. Any business-related property you did not already list
No
Q) Yes. Give specific $
information .........
$
$
$
$
3
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $0.00
for Part 5. Write that number here ooo... ccc ccc ccssssssscesssssesstscesesseessssiseesstresessiiasessversssiassarseseasiiteessvesersucasrrssnstssiesssneetaswtcssveess >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
U) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47, Farm animals
Examples: Livestock, poultry, farm-raised fish

Official Form 106A/B Schedule A/B: Property page 9
Case 18-24640-RBR Doc 1 Filed 11/26/18 Page 19 of 30

Debtor 1 Elisabeth espinosse Case number (if known)

 

Fiest Name Middle Name Last Name

48. Crops—either growing or harvested

MW No

C) Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

XI No

51. Any farm- and commercial fishing-related property you did not already list
No

C) Yes. Give specific
information. ............ $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached 30.00
for Part 6. Write that number here oo. ceseseseseseeesseeesvecssneceansscessseesseesssesineceaseessseessstsareessiesivteanatereceeaessiusseseeaecsrintaees >

 

 

 

ESSA vescrive All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

X) No

C) Yes. Give specific
information. 0.0.0... $

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 200.00. ccee ete eteeeseenetetnees > $

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, Hime 2.0. cscs cessesssesesesnssntt sess esstsscavissassatessecanissssseesssctevatanseerisesesittaseeesssssrateeiesaeeeitesateeareneenesees > $620,970.89

56. Part 2: Total vehicles, line 5 ¢0.00
57. Part 3: Total personal and household items, line 15 $0.00
58. Part 4: Total financial assets, line 36 $0.00
59. Part 5: Total business-related property, line 45 ¢0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + 30.00

62. Total personal property. Add lines 56 through 61. .....-...ccen $0.00 Copy personal property total > + 30.00
63. Total of all property on Schedule AJB. Add line 55 + 1iN@ 62. .......eeccccecccseceesesseeeesceeeuseeesaeeeuestesneesueantententantenteneereseens 020,970.89

Official Form 106A/B Schedule A/B: Property page 10
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 20 of 30

Fill in this information to identify your case:

Debtor 1 Elisabeth Despinosse

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: southern District of Florida

 

Case number L) Check if this is an
(lf known) oes
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific doltar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

EE tecntity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

& You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
y
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief See Attachment 1 Fia. Const., Ar. 10, § 4(a)(1), FSA §
description: $520,970.89 Kis 222.01, 222.02
Line from (3 100% of fair market value, up to
Schedule A/B: 1.0 any applicable statutory limit
Brief
description: $ Cis
Line from LJ 100% of fair market value, up to
Schedule A/B:  _____ any applicable statutory limit
Brief
description: $ Os
Line from (J 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
@ No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LJ No
OQ) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1
 

Case 18-24640-RBR Doci1 Filed 11/26/18 Page 21 of 30

Attachment
Debtor: Elisabeth Despinosse Case No:

Attachment 1
Lot 14, Block 12, Plantation Gardens 2nd Section, according to the Plat thereof, recorded in Plat Book 38, Page 29, of the Public Records of
Broward County, Florida

 
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 22 of 30

Fill in this information to identify your case:

Debtor 1 Elisabeth Despinosse

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the; Southern District of Florida

 

Case number

(If known) L) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
L] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
X) Yes. Fill in all of the information below.

ern List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim If any
US Bank National Association . Describe the property that secures the claim: $920,970.89 $376,840.00 $144,130.89
Creditor's Name Home located at 701 Azalea Court, Plantation,
See Attachment 2 See Attachment 1
Number Steet
. . As of the date you file, the claim is: Check alt that apply.
225 E. Robinson Street, Suite 155 eaarey pry
Q) Contingent
Orlando FL 32801 Q) untiquidated
City Stale ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Debtor 4 only &) An agreement you made (such as mortgage or secured
CL} Debtor 2 only car loan)
CL} Debtor 1 and Debtor 2 only O) Statutory lien (such as tax lien, mechanic’s lien)
CL) Atleast one of the debtors and another Q) Judgment lien from a lawsuit
Q) other (including a right to offset)
QC) Check if this claim relates to a
community debt
Date debt was incurred 10/11/2000 Last 4 digits of accountnumber 0 0 2 8
2.2) Describe the property that secures the claim: $ $ $
Creditor's Name ,
Number Street . . .
As of the date you file, the claim is: Check all that apply.
QO) Contingent
Q) unliquidated
City Slate ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CY Debtor 1 only QC) An agreement you made (such as mortgage or secured
QC) Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only QO) Statutory lien (such as tax lien, mechanic’s lien)
Q) Atleast one of the debtors and anather Q) Judgment lien from a lawsuit
CL) other (including a right to offset)
CL) Check if this claim relates toa
community debt
Date debt was incurred Last 4 digits of account number Le
Add the dollar value of your entries in Column A on this page. Write that number here: $520,970.89

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1of 1
 

Case 18-24640-RBR Doci1 Filed 11/26/18 Page 23 of 30

Fill in this information to identify your case:

Debtor 1 Elisabeth Despinosse

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: Southern District of Florida

Case number
(If known)

 

 

( Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules

 

12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

ae ::: _

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
Q) No

KX) Yes. Name of person lerry Gardner . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

 

Signature of Debtor 2

 

Date _J f /2 b [od | g Date

MM/ DD I YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 1
 

Case 18-24640-RBR Doci1 Filed 11/26/18 Page 24 of 30

Attachment
Debtor: Elisabeth Despinosse Case No:

Attachment 1
Florida 33317, described as: Lot 14, Block 12, Plantation Gardens 2nd Section, according to the Plat thereof, recorded in Plat Book 38, Page 29,
of the Public Records of Broward County, Florida

Attachment 2
C/O McCalla Raymer Leibert Pierce, LLC
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 25 of 30

Fill in this information to identify your case:

 

Debtor 1 Elisabeth Despinosse

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Southern District Of Florida

Case number C) Check if this is an
{If krown) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 oizs

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
\f two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

aa List Your Creditors Who Hold Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's L] Surrender the property. C) No

name: US Bank National Association

L] Retain the property and redeem it. Yes
Description of
property
securing deb

&) Retain the property and enter into a
1; Home located at 701 Azalea Court, Reaffirmation Agreement.

Plantation, Florida 33317, described as: Lot QO Retain the property and [explain]:
14, Block 12, Plantation Gardens 2nd
See Attachment 1

 

Creditor's
name:

QC) Surrender the property. CI No

L] Retain the property and redeem it. C] Yes
Description of
P L] Retain the property and enter into a

 

ropert
curing debt: Reaffirmation Agreement.
L] Retain the property and [explain]:
Creditor's LJ Surrender the property. LC) No
name:

QC) Retain the property and redeem it. Q) Yes

D iption of
eScripuon © QO Retain the property and enter into a

 

ropert
ecuring debt: Reaffirmation Agreement.
LJ Retain the property and [explain]:
Creditor's () Surrender the property. LL) No
name:

Q) Retain the property and redeem it. C) Yes
D iption of
property C1 Retain the property and enter into a

securing debt: Reaffirmation Agreement.
Q) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 26 of 30

Your name Elisabeth Despinosse Case number (if known)

 

First Name Middle Name Last Name

Ea List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: LI No
gs CL) Yes

Description of leased

property:

Lessor's name: CL) No

we L) Yes

Description of leased

property:

Lessor’s name: CL) No

Description of leased L) Yes

property:

Lessor’s name: LI No
L) Yes

Description of leased

property:

Lessor's name: LI No
CL] Yes

Description of leased

property:

Lessor’s name: LI No
CL] Yes

Description of leased

property:

Lessor's name: CL) No
L) Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x

 

 

Signature of Debtor 2

Date
MM/ DD/ YYYY

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 27 of 30

Attachment
Debtor: Elisabeth Despinosse Case No:

Attachment 1
Section, according to the Plat thereof, recorded in Plat Book 38, Page 29, of the Public Records of Broward County, Florida
Case 18-24640-RBR Doci1 Filed 11/26/18 Page 28 of 30

UNITED STATES BANKRUPTCY COURT
Southern District of Florida

reElisabeth Despinosse

In Case No.

Debtors. Chapter 7

Certificate of [Non-Attorney] Bankruptcy Petition Preparer

|Terry Gardner , the bankruptcy petition preparer signing the debtor's petition, hereby certify that |
delivered to the debtor this notice required by § 342(b) of the Bankruptcy Cade.

Respectfully Submitted,

Dated: ulrelr o18 Terry Gardner L&W

Bankruptcy Petition Preparer
4699 N. State Road 7, Suite N
Tamarac, Florida 33319

Telephone No.: (954) 739-6662
Fax No.: (954) 739-0442
 

Case 18-24640-RBR Doci1 Filed 11/26/18 Page 29 of 30

US Bank National Association

C/O McCalla Raymer Leibert Pierce, LLC
225 E. Robinson Street, Suite 155
Orlando, FL 32801

 
 

In re:

Case 18-24640-RBR Doci1 Filed 11/26/18 Page 30 of 30

UNITED STATES BANKRUPTCY COURT
Southern District of Florida

Elisabeth Despinosse Case No.

Debtors Chapter 7

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s), or debtor's attorney if applicable, do hereby certify under penalty of perjury that the
attached Master Mailing List of creditors is complete, correct and consistent with the debtor's schedules pursuant to
Local Bankruptcy Rules and I/we assume all responsibility for errors and omissions.

Dated: Re pro L& Signed:

Dated: Signed:

 
